Exhibit 10.5

PERFORMANCE SHARE AWARD AGREEMENT

UNDER THE JAVO BEVERAGE COMPANY, INC.

2007 STOCK OPTION AND INCENTIVE PLAN

Name of Grantee:                                                             

Grant Date of Award:                                                     

Target Number of Performance Shares:                        

Performance Measure: as described in Exhibit A

Pursuant to the Javo Beverage Company, Inc. 2007 Stock Option and Incentive Plan
(the “Plan”), Javo Beverage Company, Inc. (the “Company”) hereby agrees to award
to the Grantee named above shares of common stock of the Company (“Stock”), the
final number of which shall be determined pursuant to, and subject to the
attainment of performance goals set forth in Exhibit A (the “Performance Goals”
and such shares of Stock shall be the “Performance Shares”). The Performance
Shares are granted pursuant to, and are subject to the restrictions and
conditions set forth herein and in the Plan.

1. Acceptance of Performance Shares Grant; Rights as Stockholder.

(a) The Grantee hereby acknowledges and understands that the Performance Shares
represent a commitment of the Company to issue shares of Stock, subject to the
attainment of the Performance Goals and the receipt by the Company of a fully
executed copy of this Agreement.

(b) The Administrator shall certify at its first meeting after each of the
Measurement Dates set forth in Exhibit A, whether and to what extent the
Performance Goals have been met. Upon such certification, and provided that the
Grantee is employed on the date of such Administrator certification, the
relevant number of Performance Shares, in the form of fully vested shares of
Stock, shall be issued and delivered to, or otherwise registered in book entry
in the name of, the Grantee, and the Grantee’s name shall be entered as the
stockholder of record on the books of the Company and shall have all the rights
of a Stockholder with respect to such shares of Stock. Any vested Performance
Shares shall be so issued and delivered to the Grantee no later than 30 days
after each Measurement Date. The actual number of shares of Stock to be issued
to the Grantee will vary depending upon the attainment of the Performance Goals.

2. Vesting of Performance Shares.

(a) A Grantee shall only vest in the Performance Shares to the extent the
Performance Goals are attained, as more fully described in Exhibit A and as
determined by the Administrator.



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained herein, the terms of any severance or
employment agreement between the Company and the Grantee shall determine
whether, and to what extent, any unvested Performance Shares shall accelerate
and become vested in connection with the occurrence of certain termination of
employment events including, without limitation, in the event of a termination
of employment in connection with a Change in Control (as such term or any
similar term is defined in any such severance or employment agreement).

3. Incorporation of Plan.

Notwithstanding anything herein to the contrary, this Agreement shall be subject
to, and governed by, all the terms and conditions of the Plan, including the
powers of the Administrator set forth in Section 2(b) of the Plan. Capitalized
terms in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein.

4. Transferability.

This Agreement is personal to the Grantee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution. None of the shares of Stock now owned
or hereafter acquired shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of or encumbered,
whether voluntarily or by operation of law, unless such transfer is in
compliance with all applicable securities laws, and such disposition is in
accordance with the terms, conditions and limitations of the Company’s
Certificate of Incorporation, as amended. Any attempted disposition of Stock not
in accordance with the terms and conditions of this Section shall be null and
void, and the Company shall not reflect on its records any change in record
ownership of any shares of Stock as a result of any such disposition, shall
otherwise refuse to recognize any such disposition and shall not in any way give
effect to any such disposition of any shares of Stock.

5. Tax Withholding.

The Grantee shall, not later than the date as of which the receipt of the award
of Performance Shares becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Administrator may allow the Grantee to elect
to have the required minimum tax withholding obligation satisfied, in whole or
in part, by (i) authorizing the Company to withhold from shares of Stock to be
issued a number of shares with a Fair Market Value equal to the withholding
obligation (or part thereof), or (ii) transferring to the Company, a number of
shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.

6. Miscellaneous.

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Grantee at Grantee’s place of employment, or
in either case at such other address as one party may subsequently furnish to
the other party in writing.



--------------------------------------------------------------------------------

(b) This Agreement does not confer upon the Grantee any rights with respect to
continuation of employment by the Company or any Subsidiary.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Javo Beverage Company, Inc.

By:

     Name: Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:                       Grantee’s Signature         Grantee’s Name and
Address:                                 



--------------------------------------------------------------------------------

EXHIBIT A

Performance Goals and Vesting Schedule

Measurement Dates